Case: 2:20-cv-04119-ALM-EPD Doc #: 33 Filed: 09/17/20 Page: 1 of 2 PAGEID #: 1248




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JOHN DOE, a minor,                          :      Case No. 2:20-cv-4119
                                            :
       Plaintiff,                           :      Chief Judge Algenon L. Marbley
                                            :
                                            :      Chief Magistrate Judge Deavers
                                            :
FRANKLIN COUNTY CHILDREN                    :
SERVICES, et al.,                           :
                                            :
       Defendants.                          :

            NOTICE OF APPEAL OF FRANKLIN COUNTY DEFENDANTS

       Notice is hereby given that Defendants Franklin County Children Services, Charles

Spinning, and Atha Sanders hereby appeal to the United States Court of Appeals for the Sixth

Circuit from the Opinion and Order, ECF Doc. 32 (SEALED), entered September 16, 2020,

granting Plaintiff’s Motion for Preliminary Injunction. Defendants request an expedited briefing

schedule.

                                                   Respectfully submitted,

                                                   /s/ Nick A. Soulas, Jr.
                                                   Nick A. Soulas, Jr. (0062166)
                                                   First Assistant Prosecuting Attorney
                                                   Trial Counsel
                                                   Amy L. Hiers (0065028)
                                                   Assistant Prosecuting Attorney
                                                   nasoulas@franklincountyohio.gov
                                                   ahiers@franklincountyohio.gov
                                                   373 South High Street, 13th Floor
                                                   Columbus, Ohio 43215
                                                   Phone: (614) 525-3520
                                                   FAX: (614) 525-6012
                                                   Attorneys for Defendants
Case: 2:20-cv-04119-ALM-EPD Doc #: 33 Filed: 09/17/20 Page: 2 of 2 PAGEID #: 1249




                                 CERTIFICATE OF SERVICE

       This is to certify that the foregoing was filed electronically this 17th day of September,

2020. Notice of this filing will be sent to all counsel by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                      /s/ Nick A. Soulas, Jr.
                                                      Nick A. Soulas, Jr. (0062166)




                                                 2
